            Case 1:20-mc-00188-PAE Document 1 Filed 04/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Petition of                                       Civil Action No. 1:20-mc-188
                                                                         _______

UNIÓN FENOSA GAS, S.A.                                  Ex Parte Petition for Assistance in
                                                        Aid of a Foreign Proceeding
For an Order to Take Discovery from The                 Pursuant to 28 U.S.C. § 1782
Depository Trust Company Pursuant to 28
U.S.C. § 1782 in Aid of a Foreign Proceeding


        Petitioner Unión Fenosa Gas, S.A. (“UFG”), by its undersigned counsel, respectfully

submits this Petition pursuant to 28 U.S.C. § 1782 to take discovery of The Depository Trust

Company (“DTC”), a New York limited-purpose trust company having its headquarters in this

District.


        Petitioner seeks an order authorizing the issuance of subpoenas duces tecum and ad

testificandum (together, the “Subpoenas”) to DTC. This discovery is sought in aid of proceedings

pending before the Commercial Court, Queen’s Bench Division of the Courts of England and

Wales (“English Court”), through which UFG seeks to enforce a US$ 2.013 billion (plus interest

and costs) arbitral award rendered against the Arab Republic of Egypt on August 31, 2018, which

award was converted to judgment by the English Court on December 19, 2018.


        As is discussed in greater detail in Petitioner’s accompanying memorandum of law, this

Petition: (1) meets the three statutory requirements set forth in 28 U.S.C. § 1782 for granting a

§ 1782 application; and (2) satisfies the four discretionary factors established by the Supreme

Court in Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004) for granting a

§ 1782 application. Further, as Petitioners’ accompanying memorandum of law further describes,

Section 1782 applications are routinely granted ex parte Gushlak v. Gushlak, 486 F. App’x 215,




                                               1
          Case 1:20-mc-00188-PAE Document 1 Filed 04/08/20 Page 2 of 2



217 (2d Cir. 2012) (“[I]t is neither uncommon nor improper for district courts to grant applications

made pursuant to § 1782 ex parte. [A] respondent’s due process rights are not violated because he

can later challenge any discovery request by moving to quash pursuant to Federal Rule of Civil

Procedure 45(c)(3).”)


       WHEREFORE, Petitioner respectfully requests that the Court grant the Petition and

authorize Petitioner to issue Subpoenas to DTC in the form attached hereto as Exhibit A, and

authorize Petitioner to issue additional subpoenas for the production of documents and/or

depositions of DTC as Petitioner reasonably deems appropriate, and as are consistent with the

Federal Rules of Civil Procedure; and for the Court to retain jurisdiction over this matter for

purposes of enforcing any subpoenas issued herein; and for such other and further relief as the

Court deems just and proper.


Dated: New York, New York
       April 8, 2020
                                                     Respectfully submitted,



                                                     /s/ James Berger
                                                     James E. Berger
                                                     Charlene C. Sun
                                                     KING & SPALDING LLP
                                                     1185 Avenue of the Americas
                                                     New York, NY 10036-4003
                                                     Tel: (212) 556-2100
                                                     Fax: (212) 556-2222
                                                     jberger@kslaw.com
                                                     csun@kslaw.com

                                                     Attorneys for Petitioner Unión Fenosa Gas,
                                                     S.A.




                                                 2
